Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 12/27/2019.  Claims 1-11 are presented for examination and are rejected for the reasons indicated herein below.     



Drawings
2.	Figures 1a and 1b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
3.	Claims 4, 7 and 9 are objected to because of the following informalities: 
Claim 4, line 3 recites “wherein the controlling the multilevel inverter circuit to switch between a free state and a specific turn-on state” it should be changed to “wherein the controlling the multilevel inverter circuit to switch between [[a]] the free state and [[a]] the specific turn-on state”. Appropriate correction is required.

Claim 7, line 10 recites “a multilevel inverter circuit” it should be changed to “[[a]] the multilevel inverter circuit”. Appropriate correction is required.

Claim 9, line 4 recites “a controller configured to perform a method for controlling shutdown wave blocking of a multilevel inverter circuit” it should be changed to “a controller configured to perform [[a]] the method for controlling shutdown wave blocking of [[a]] the multilevel inverter circuit”. Appropriate correction is required.
Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



5.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	For instance, in claim 1, and similarly in claims 2, 6, 7, 9 and 11, the limitations “on which clamping protection is not performed” and “on which clamping protection is performed” are not clear. It’s unclear what it means for the switch to have clamping protection performed or not performed, and what circuit element is required to have to perform the function mentioned. Therefore, these limitations should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, these limitations will be read broadly until specifically defined. Examiner’s note: As long as there is protection performed then these limitations are taught.
Also, in claims 6 and 7, the limitations “at least two selected switch tubes in each bridge arm” and “at most two selected switch tubes in each bridge arm” are not clear. It’s unclear which two switches are the “selected switch tubes”. Also “each bridge arm” is not defined. It’s unclear if there is more than one bridge arm and if there is more than one bridge arm it should be introduced and claimed. Therefore, these limitations should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, these limitations will be read broadly until specifically defined. Examiner’s note: As long as there is at least two switches and at least one bridge arm then these limitations are taught.


6.	Dependent claims 2-8 and 10-11 inherit the deficiency of independent claims 1 and 9, respectively, thus they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reasons.


7.	Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  For example, “wherein the specific combinations of switch tubes corresponding to the specific turn-on state at different times are the same or different” is already implied in independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al. (U.S. Pat. No. 10,547,251 B1).

Regarding claim 1, as best understood by the examiner, Pan et al. (e.g. see Figs. 1-7) discloses “A method for controlling shutdown wave blocking of a multilevel inverter circuit, comprising: after a shutdown command is issued, controlling the multilevel inverter circuit to switch between a free state and a specific turn-on state, wherein a duration of each free state is less than a first preset time period (e.g. see Figs. 3-7, also see the abstract and col. 8), wherein the free state is a state in which all switch tubes in the multilevel inverter circuit are turned off (e.g. see Figs. 3-7, also see the abstract and cols. 7-8, see 505); the specific turn-on state is a state in which voltage stress withstood by a switch tube, on which clamping protection is not performed, in the multilevel inverter circuit is zero by controlling a specific combination of switch tubes in the multilevel inverter circuit to be turned on (e.g. see Figs. 3-7, also see the abstract, cols. 4-5 and cols. 7-9); and the first preset time period is a time period in which the voltage stress withstood by the switch tube, on which clamping protection is not performed, in the multilevel inverter circuit in a natural voltage dividing process under the free state reaches a withstand limit (e.g. see Figs. 3-7, also see the abstract, cols 4-5, and cols. 7-9)”.

Regarding claim 2, as best understood by the examiner, Pan et al. (e.g. see Figs. 1-7) discloses “wherein after the shutdown command is issued and before controlling the multilevel inverter circuit to switch between the free state and the specific turn-on state, the method further comprises: controlling an alternating current output (208) of the multilevel inverter circuit to be a state 0 (e.g. see Fig. 6 and cols. 10-11), and controlling a switch tube, on which clamping protection is performed, in the multilevel inverter circuit to withstand a clamping voltage (e.g. see Figs. 3-7, also see the abstract and cols. 7-9)”.

Regarding claim 3, Pan et al. (e.g. see Figs. 1-7) discloses “wherein a duration of each specific turn-on state is less than a second preset time period, to ensure that a current flowing through a bridge arm in the specific turn-on state is lower than an overcurrent limit (e.g. see Figs. 3-7, also see the abstract and cols. 7-9)”.

Regarding claim 4, Pan et al. (e.g. see Figs. 1-7) discloses “wherein the controlling the multilevel inverter circuit to switch between a free state and a specific turn-on state comprises: controlling the multilevel inverter circuit to start from the free state and switch between the free state and the specific turn-on state (e.g. see Figs. 3-7, also see the abstract and cols. 7-9, implicit)”.

Regarding claim 5, as best understood by the examiner, Pan et al. (e.g. see Figs. 1-7) discloses “wherein the specific combinations of switch tubes corresponding to the specific turn-on state at different times are the same or different (e.g. see Figs. 3-7, also see the abstract and cols. 7-9, implicit)”.

Regarding claim 6, as best understood by the examiner, Pan et al. (e.g. see Figs. 1-7) discloses “wherein the specific combination of switch tubes is a bidirectional current clamping switch combination, wherein the bidirectional current clamping switch combination comprises at least two selected switch tubes in each bridge arm (e.g. see Figs. 3-7, also see the abstract and cols. 7-9, the current flows in two directions to 208 using at least two switches of 210, 212, 214, 216, 218 and 220), wherein the voltage stress withstood by the switch tube, on which clamping protection is not performed, in the multilevel inverter circuit is zero in a case that a state of the multilevel inverter circuit before the multilevel inverter circuit is shut down is a state that current flows out from an alternating current side (208) of the multilevel inverter circuit or a state that current flows into the alternating current side (208) of the multilevel inverter circuit, by turning on the at least two selected switch tubes in each bridge arm (e.g. see Figs. 1-7, also see the abstract and cols. 7-9, the current flows in two directions to/from 208 using at least two switches of 210, 212, 214, 216, 218 and 220)”.

Regarding claim 7, as best understood by the examiner, Pan et al. (e.g. see Figs. 1-7) discloses “wherein the specific combination of switch tubes is a single current clamping switch combination, wherein the single current clamping switch combination comprises at most two selected switch tubes in each bridge arm (e.g. see Figs. 3-7, also see the abstract and cols. 7-9, the current flows to 208 using at most two switches of 210, 212, 214, 216, 218 and 220), wherein the voltage stress withstood by the switch tube, on which clamping protection is not performed, in the multilevel inverter circuit is zero in a case corresponding to a state of the multilevel inverter circuit before the multilevel inverter circuit is shut down, by turning on the at most two selected switch tubes in each bridge arm (e.g. see Figs. 3-7, also see the abstract and cols. 7-9, the current flows to 208 using at most two switches of 210, 212, 214, 216, 218 and 220), wherein after the shutdown command is issued, the method for controlling shutdown wave blocking of a multilevel inverter circuit further comprises following operation to be performed firstly: identifying whether the state of the multilevel inverter circuit before the multilevel inverter circuit is shut down is a state that current flows out from an alternating current side (208) of the multilevel inverter circuit or a state that current flows into the alternating current side (208) of the multilevel inverter circuit (e.g. see Figs. 1-7, also see the abstract and cols. 7-11, this is implicit using controller 126)”.

Regarding claim 8, Pan et al. (e.g. see Figs. 1-7) discloses “after the shutdown command is issued, further comprising: after a preset time delay, controlling a disconnecting apparatus arranged between an alternating current side (208/104) of the multilevel inverter circuit and a voltage source (102) to perform a disconnection operation based on the shutdown command, wherein the preset time delay is greater than or equal to 0 seconds, and is less than a time period during which a total bus voltage is charged to a dangerous value due to a plurality of times of switching between the specific turn-on state and the free state(e.g. see Figs. 1-7, also see the abstract, cols. 4-5 and cols. 7-11, this is implicit using modulator 112 and controller 126)”.

Regarding claim 9, as best understood by the examiner, Pan et al. (e.g. see Figs. 1-7) discloses “An application apparatus for applying a method for controlling shutdown wave blocking of a multilevel inverter circuit, comprising: a multilevel inverter circuit (e.g. Figs. 1-4, see 200), and a controller (e.g. Fig. 1, see 126) configured to perform a method for controlling shutdown wave blocking of a multilevel inverter circuit, the method comprising: after a shutdown command is issued, controlling the multilevel inverter circuit to switch between a free state and a specific turn-on state, wherein a duration of each free state is less than a first preset time period (e.g. see Figs. 3-7, also see the abstract and col. 8), wherein the free state is a state in which all switch tubes in the multilevel inverter circuit are turned off (e.g. see Figs. 3-7, also see the abstract and cols. 7-8, see 505), the specific turn-on state is a state in which voltage stress withstood by a switch tube, on which clamping protection is not performed, in the multilevel inverter circuit is zero by controlling a specific combination of switch tubes in the multilevel inverter circuit to be turned on (e.g. see Figs. 3-7, also see the abstract, cols. 4-5 and cols. 7-9); and the first preset time period is a time period in which the voltage stress withstood by the switch tube, on which clamping protection is not performed, in the multilevel inverter circuit in a natural voltage dividing process under the free state reaches a withstand limit (e.g. see Figs. 3-7, also see the abstract, cols 4-5, and cols. 7-9)”.

Regarding claim 10, Pan et al. (e.g. see Figs. 1-7) discloses “wherein the application apparatus is any one of a photovoltaic grid-connected inverter, a shunt active power filter, and a Static Var Generator (e.g. see Fig. 1, also see col. 1, and cols. 3-5, it’s a grid connected inverter)”.

Regarding claim 11, as best understood by the examiner, Pan et al. (e.g. see Figs. 1-7) discloses “wherein the multilevel inverter circuit has an active neutral-point-clamped (ANPC) topology (e.g. see Figs. 1-7, also see the abstract, col. 1, and cols 4-5, this is an active neutral-point-clamped (ANPC) topology) or a diode neutral-point-clamped (I-NPC) topology, and switch tubes, on which clamping protection is performed, in the multilevel inverter circuit are two outer switch tubes in a bridge arm (e.g. see Figs. 3-7, also see the abstract and cols. 7-9, the two outer switches 210 and 216), and switch tubes, on which clamping protection is not performed, in the multilevel inverter circuit are two inner switch tubes in the bridge arm (e.g. see Figs. 3-7, also see the abstract and cols. 7-9, the two inner switches of 212, 214, 218 and 220)”.





Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839